Parker, J.
— The plaintiff, Russell S. Hayes, commenced this action in the superior court seeking a decree of divorce dissolving the marriage relation existing between him and the defendant, Elva M. Hayes. She answered, resisting the granting of a divorce decree and, by cross-complaint, sought a decree of separate maintenance. The trial resulted in findings and decree of divorce in favor of the plaintiff and denial of a decree of separate maintenance to the defendant. She was, by the decree, awarded attorney’s fees, and also alimony in the total sum of $500, to be paid by the plaintiff at the rate of $50 per month for the period of ten months. The defendant has appealed from this disposition of the cause to this court.
At the time of the marriage, both parties were thirty-two years old. They both possess considerable earning power, as evidenced by the salaries earned by each in their respective employments. They have no children. The divorce was granted by the superior court upon the ground of appellant’s personal indignities towards respondent. The evidence is in *126considerable conflict. It is of that nature which renders the proper disposition of the cause much more easily determined by the trial court than by this court. We cannot say, from our review of the evidence, in cold typewriting, that it does not preponderate in support of the trial court’s conclusion. There is no question of law involved here. We deem it unprofitable to notice here in detail the distressing happenings of this unfortunate marriage.
The decree is affirmed.
Ellis, C. J., Fullerton, Mount, and Holcomb, JJ., concur.